Citation Nr: 1504873	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-03 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda (PCT), to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via video-conference.  A transcript is of record.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's porphyria cutanea tarda was not present in service or until many years thereafter and is not related to service.


CONCLUSION OF LAW

The criteria for service connection for porphyria cutanea tarda are not met.  38 U.S.C.A. §§ 1110, 1116, 1154(a), 5107(b) (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied prior to the decision on appeal by way of a letter sent to the Veteran in January 2008 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The duty to assist the Veteran in the development of the claim includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, service personnel records, and identified relevant VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records relevant to PCT that VA should seek to obtain on his behalf.

The Board acknowledges that the Veteran has not been provided with a VA examination in conjunction with his service connection claim.  However, as his service and post-service treatment records fail to suggest either that he developed PCT during or within one year of service, or a nexus between service and PCT, VA's duty to provide an examination has not been triggered.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  Moreover, the Veteran volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran' s demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Presumptive service connection

Service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide exists for a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, that included service in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.

The Veteran's service personnel records confirm that he had active duty in the Republic of Vietnam from June 1969 to June 1970.  He is therefore presumed to have been exposed to Agent Orange.

Porphyria cutanea tarda is one of the chronic diseases listed in 38 C.F.R. § 3.309(e) that VA has determined to have a positive association with exposure to herbicides.  However, in order to be entitled to the presumption, PCT must have manifested to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).

PCT is evaluated under Diagnostic Code 7815.  A 10 percent evaluation is warranted for

At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period.

38 C.F.R. § 4.118, Diagnostic Code 7815.

The Veteran was diagnosed with PCT by urinalysis as part of his October 2007 VA Agent Orange Registry Examination.  This is the sole diagnosis of PCT in the record.

The Veteran has not asserted, and the medical evidence does not show, that the Veteran has ever been treated for PCT with systemic therapy such as corticosteroids or immunosuppressive drugs.  Thus, he does not meet the criteria for a 10 percent rating through treatment.  Therefore, in order for the presumption to apply, the Veteran's PCT must have affected at least 5 percent of his entire body or the exposed areas affected by June 1971 (one year after he left Vietnam).

STRs do not show diagnosis or treatment for PCT.  The only skin-related treatment record is dated in June 1968 and notes moderate acne with scarring but minimal infection.  His separation examination shows normal skin.

The next treatment record referencing the Veteran's skin are private treatment records dated in 1990 that specifically note no skin problems or changes.  An April 2004 VA treatment record states that the Veteran's penicillin allergy causes a rash.

VA treatment records show the first post-service medical evidence of any skin complaint in March 2005, when the Veteran reported a non-itching rash on the wrists for four months, and pruritus (itchy skin) on the forearms, legs, and back.  The diagnosis was "skin lesions --? Etiology."  A partially illegible VA treatment record dated in April 2005 reads "developed skin rashes."  In early May 2005 the Veteran called VA and reported a full body rash.  The call note states that he had presented with similar complaints 10 days earlier.

In mid-May 2005, the Veteran underwent a Hepatitis C Screening that was positive for a diagnosis of Hepatitis C virus.  An addendum to that screening added that he complained of an itchy rash on his hands and arms that had been present for months.  The Board notes that a strong correlation has been demonstrated between the sporadic form of PCT and hepatitis C virus infection in multiple studies.  National Institutes of Health, Hepatitis C- and HIV-induced porphyria cutanea tarda, Am J Case Rep. 2014 (Jan. 14, 2014).  These treatment records indicate that the 2005 rash symptoms may have been related to Hepatitis C.

In January 2007 the Veteran had a VA dermatology consult for a rash.  It had essentially resolved by the date of the consult, making a definite diagnosis difficult.  However, the Veteran described a little red bumps on both arms for four to five months, localized on the extensor surface of both elbows.  The onset and duration was chronic; he reported that this had happened twice before, several years ago, and both times the rash resolved over months.  He had no treatment.  The diagnosis was resolved dermatitis, with a possible differential diagnosis of "lichen planus which may be Hep C related."

VA treatment records also show complaint and treatment for a rash on the feet.  In October 2006, the Veteran complained of scaliness for six months to a year.  He was diagnosed with tinea pedis (athlete's foot) of the bilateral feet, resolving.  At the October 2007 VA Agent Orange Registry Examination, he reported skin problems on his feet that started in 1979; specifically that the skin peels from the bottom of the feet and becomes crusty.  Scaly rash and erythema were observed on both feet.  In July 2008, in a VA podiatry clinic treatment record, the Veteran reported his feet were very dry but he had no other concerns.  Abnormally dry skin, erythema, hematomas, and mild fissuring at the heel were noted bilaterally, and he was diagnosed with tinea pedis again.  In October 2008, dry scaly skin on the bilateral feet with mild diffuse reactive erythema was diagnosed as xerosis (abnormally dry skin).  In all of these treatment records, there were no open lesions or rashes.  In January 2009 he was noted to have no skin problems.

At the October 2007 VA Agent Orange Registry Examination, actinic keratosis like lesions were observed on both forearms.  The examiner ordered a porphyrins test to distinguish fungal disease of the skin versus PCT.  The letter sent shortly thereafter summarizing the results states, "a 24 hour urine test for porphyrins showed an increased excretion of a porphyrin which is at least as likely due to porphyria cutanea tarda as not."  There is no evidence of complaint or treatment of PCT since this examination.

Based on the foregoing, the medical evidence shows no complaint, treatment, or diagnosis of PCT during service or by June 1971 (one year after the last date on which the Veteran was exposed to an herbicide agent).

The Veteran testified at his December 2014 hearing regarding the onset of his PCT symptoms.  When asked, "you remember that you had this condition as far back as you can remember.  Is that correct?", he answered, "Yes."  (See Hearing Transcript at 3.)  When asked, "as far as you can remember, you just didn't want to go get treated for this foot condition?", he answered, "Yes."  (Id. at 4.)  However, when asked for clarification, "Shortly after service, is that what you said sir?", he responded, "Within two years."  (Id. at 7.)

The Veteran is competent to testify as to the onset of his symptoms.  Layno.  However, the Veteran has provided multiple onset dates for skin symptoms, from as far back as he can remember, to "within two years" of service (hearing testimony), to 1979 (October 2007 VA Agent Orange Registry Examination), to 2005 (VA treatment records).  Moreover, at his hearing he stated that he had experienced the symptoms since service, but at the January 2007 dermatology consult he stated he had only experienced the rash twice before, "several years ago."  His testimony regarding the onset of PCT symptoms is internally inconsistent.  The Board therefore finds that his testimony regarding the onset of PCT symptoms is not credible.

In summary, there is no credible lay or medical evidence showing PCT affecting at least 5 percent of his entire body or the exposed areas affected by June 1971.  Therefore, he is not eligible for presumptive service connection for PCT.

Direct service connection

Notwithstanding the foregoing presumption provision, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).   

There is no medical evidence linking the Veteran's PCT to his service.

The Veteran has contended that PCT is related to service.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau, 492 F.3d at 1376-77.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  A mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to establish medical etiology or nexus.  Id.  

Here, the Veteran is not competent to identify the medical condition of PCT.  Porphyria cutanea tarda falls outside the realm of common knowledge of a lay person and is evidently diagnosed by urinalysis testing.  There is no evidence that the Veteran has the requisite medical knowledge to administer such a test or interpret the results.  Jandreau, 492 F.3d at 1377 n.4.  Thus the Veteran is not competent to testify that he had PCT in service or within one year of leaving Vietnam.  Nor is the Veteran reporting that he was contemporaneously diagnosed with PCT during that time frame.  At his hearing he testified that he did not seek treatment for skin problems until recently.  (See Hearing Transcript at 4, 7.)

Finally, there is no lay testimony describing symptoms at the time that supports a later diagnosis by a medical professional.  At no time has the Veteran actually described what skin symptoms he had within two years of separation from service.  He has only generally stated that symptoms began within two years of separation.  Additionally, at his hearing it was also suggested that he was referring to "foot symptoms" which VA podiatrists and other physicians have diagnosed as tinea pedis and xerosis, not as PCT.  Moreover, the Board finds that the question regarding the potential relationship between the Veteran's PCT and his service and/or herbicide exposure to be complex in nature.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  He does not appear to possess the medical knowledge to attribute PCT to any specific instance of his military service, including herbicide exposure.  Therefore, while the Veteran is competent to describe his skin symptoms, he has offered only conclusory statements and is not competent to opine on the complex medical question of etiology.  Finally, as discussed above, the Veteran's testimony as to the onset of his symptoms has been inconsistent and therefore is not credible.  The Board thus finds that the Veteran's lay evidence is insufficient evidence of a diagnosis or to establish etiology.

Finally, the Veteran has also contended that service connection is warranted for PCT as a chronic disability that he has suffered since service.  However, PCT is not an enumerated chronic disease under 38 C.F.R. § 3.309(a).  Thus, service connection is not available under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307.

In summary, there is no competent and credible medical or lay evidence 1) suggesting a connection between PCT and service, or 2) showing manifestations or symptoms attributable to PCT during service or until many years after discharge from service.  Therefore there is no basis to grant service connection.  The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PCT and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for porphyria cutanea tarda is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


